          Case 2:20-cv-00966-NR Document 347 Filed 08/07/20 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR PRESIDENT,
INC.; et al.,

                 Plaintiffs,

     v.                                    Civil Action No. 2:20-CV-966

KATHY BOOCKVAR; et al.,                    Judge J. Nicholas Ranjan

                 Defendants.


 REPLY BRIEF IN SUPPORT OF INTERVENORS MICHAEL CROSSEY, DWAYNE
THOMAS, IRVIN WEINREICH, BRENDA WEINREICH, AND THE PENNSYLVANIA
   ALLIANCE FOR RETIRED AMERICANS’ MOTION TO DISMISS AMENDED
      COMPLAINT PURSUANT TO FED. R. CIV. P. 12(B)(1) AND 12(B)(6)
          Case 2:20-cv-00966-NR Document 347 Filed 08/07/20 Page 2 of 8




                                     I.         INTRODUCTION

         Plaintiffs’ Amended Complaint (the “Complaint”) is explicit that their alleged vote

dilution injury is predicated on a purported risk of voter fraud, based on hypothetical scenarios

untethered to any evidence or factual allegations that plausibly suggest such events are either likely

or imminent. Am. Compl. ¶¶ 202-03, 212, 225, 245-46, Count IV-VII (“Dilution of Vote by Fraud

or Tampering . . .”). Neither the Complaint nor Plaintiffs’ Omnibus Brief in Opposition (“Opp.”)

attempts to reconcile their allegations of possible voter fraud with federal courts’ repeated

admonition that “speculation about entirely hypothetical injuries do not meet the injury-in-fact

requirement for standing.” Goode v. Gioria, 590 Fed. App’x. 120, 122 (3d Cir. 2014). While

Plaintiffs argue that ballots cast through allegedly improper election procedures violate their

constitutional rights, alleged violation of the law, by itself, is not an injury sufficient to satisfy

Article III. Plaintiffs’ claims simply advance “a right to have the Government act in accordance

with the law,” a generalized grievance which is not judicially cognizable. Finally, Plaintiffs fail to

identify any constitutionally-protected right to engage out-of-county poll watchers; just as the

Eastern District of Pennsylvania rejected a nearly identical claim, this Court should do the same.

                                          II.    ARGUMENT

A.      Plaintiffs misinterpret and misapply the relevant case law and authority on standing.

        The constitutional limits on a federal court’s jurisdiction do not permit Plaintiffs to litigate

perceived violations of state laws absent an injury that is “distinct and palpable,” and not “abstract

or conjectural or hypothetical.” Allen v. Wright, 468 U.S. 737, 751 (1984) (quotations and citations

omitted). Plaintiffs’ Opposition merely reiterates the litany of alleged election irregularities that

form the basis of their Complaint but fail to articulate a plausible injury-in-fact sufficient to confer

Article III standing. First, Plaintiffs sidestep the “particularized” injury requirement altogether and

mistakenly suggest that the Western District’s ruling in Pierce v. Allegheny Cty, Bd. of Elections,
          Case 2:20-cv-00966-NR Document 347 Filed 08/07/20 Page 3 of 8




324 F. Supp. 2d 684, 693 (W.D. Pa. 2003), directs the outcome of this case. It does not. The court

in Pierce found that the plaintiffs had standing “to request a remedy with regard to the 937 hand-

delivered absentee ballots” that they alleged were delivered illegally, and to preserve their rights

to pursue a remedy through the Commonwealth’s challenge scheme. 324 F. Supp. 2d at 692-93,

707-08. While Plaintiffs claim here (without support) that there is no mechanism to challenge

absentee and mail-in ballots for violations of Pennsylvania law, their Complaint does not actually

ask the Court to set aside—or even preserve their ability to challenge—any ballots. Instead, they

seek an advisory opinion on the appropriate interpretation and application of state law in future

elections, which even the Pierce court recognized “should be resolved by state courts.” Id. at 699.

       The injury Plaintiffs assert here is “that vote dilution will occur as a direct result of the

policies implemented by Defendants,” a wholly speculative claim that fails to rise to the level of a

concrete, particularized harm. See Opp. at 23-24. As multiple federal courts have recognized, fears

of vote dilution due to election fraud “may be conceivably raised by any . . . voter” and thus are

akin to a generalized grievance about the conduct of government. See, e.g., Paher v. Cegavske,

320-CV-00243, MDDWGC, 2020 WL 2089813, at *5 (D. Nev. 2020) (citing Am. Civil Rights

Union v. Martinez-Rivera, 166 F. Supp. 3d 779, 789 (W.D. Tex. 2015); United States v. Florida,

No. 4:12-CV-285, 2012 WL 13034013, at *1 (N.D. Fla. Nov. 6, 2012) (denying motion to

intervene premised on similar theory)). Furthermore, the factual distinctions that Plaintiffs cite to

distinguish these rulings are unavailing. The Complaint’s broad allegations of “increased potential

for ballot fraud” are indistinguishable from the vote dilution theories asserted in Paher. See, e.g.,

Am. Compl. ¶¶ 202-03. And while Shelby Advocates involved allegations of “human error,” as

Plaintiffs point out, the court found that the plaintiffs’ reliance on uncertain occurrences—not




                                                -2-
          Case 2:20-cv-00966-NR Document 347 Filed 08/07/20 Page 4 of 8




simply the fear of “human error”—failed to establish grounds for Article III standing. Shelby

Advocates for Valid Elections v. Hargett, 947 F.3d 977, 982 (6th Cir. 2020).

       Plaintiffs make no attempt to bridge the logical gap between fraudulent votes and any of

the other electoral procedures which they have challenged, thus the cases on which they rely are

inapposite. In Sandusky County Democratic Party v. Blackwell, 387 F.3d 565, 574 (6th Cir. 2004),

for instance, the Court held the injury requirement was satisfied only because the plaintiffs had

met their burden of showing it was “inevitable” that the challenged practices would injure at least

some voters. Similarly, in Arcia v. Detzner, 772 F.3d 1335, 1341 (11th Cir. 2014), individual

plaintiffs who were naturalized citizens demonstrated a realistic probability that “potential errors

would occur when the Secretary attempted to confirm their immigration status . . . in the hurried

90-day window,” repeating similar errors that directly injured those same plaintiffs in a prior

election. But, as the Eleventh Circuit emphasized in Arcia, courts must “distinguish[] foreseeable

injuries from those based on assumptions and conjecture.” Id. Thus, even in the cases Plaintiffs

cite, courts have required at the very least a reasonable likelihood of future injury; unsupported

fears of vote dilution alone will not suffice.

       Here, Plaintiffs’ asserted injury is not concrete, particularized, or likely to occur; instead,

they assume that all ballots submitted under allegedly improper county election procedures are

unlawful and thus result in vote dilution. Opp. at 22. This argument is merely a gloss on what

amounts to a generalized grievance over the conduct of government. Plaintiffs have alleged that

they are injured simply because (they say) the challenged procedures do not comply with the

Election Code, and not because such actions caused any particularized, concrete harm. In Landes

v. Tartaglione, No. Civ. A. 04-3163, 2004 WL 2415074, at *3 (E.D. Pa. Oct. 28, 2004), the Eastern

District of Pennsylvania rejected a similar challenge to the legality of an electoral procedure by a




                                                 -3-
          Case 2:20-cv-00966-NR Document 347 Filed 08/07/20 Page 5 of 8




voter who claimed that “the use of voting machines deprives her of her rights to vote, to have votes

counted properly, to observe the voting process effectively and to have those rights fully enforced,”

finding that it “amounts to a generalized grievance shared in substantially equal measure by all or

a large class of citizens and is not sufficient to confer standing.” Id. (quotations omitted). In the

same way that the allegations in Landes merely complained that the unlawful use of voting

machines injured the plaintiff, the allegations in this case similarly fail to identify anything more

than “generalized grievances” about allegedly unlawful conduct common to all voters. See id.; see

also Lance v. Coffman, 549 U.S. 437, 442 (2007).

B.     Plaintiffs fail to state a claim in challenging poll watcher residency restrictions.

       This Court should reject Plaintiffs’ attempt to distinguish the near identical challenge that

was rejected by the Eastern District of Pennsylvania in Republican Party of Pennsylvania v.

Cortés. As the court in Cortés explained, poll watchers are “not the Election Code’s only, or even

best, means of” “guarding the integrity of the vote.” Republican Party of Pennsylvania v. Cortés,

218 F. Supp. 3d 396, 404 (E.D. Pa. 2016). And while the court denied the requested preliminary

injunction in part because of the unreasonable delay in bringing the motion, it proceeded to analyze

and reject a constitutional challenge to 25 Pa. Stat. § 2687 nearly identical to the one Plaintiffs

bring here. Cortés, 218 F. Supp. 3d at 414. In other words, “the Constitution is not an election

fraud statute.” Minn. Voters All. v. Ritchie, 720 F.3d 1029, 1031 (8th Cir. 2013) (quoting Bodine

v. Elkhart Cty. Election Bd., 788 F.2d 1270, 1271 (7th Cir. 1986)).

       Apart from their misplaced attempts to distinguish Cortes, Plaintiffs’ assumption,

unaccompanied by any authority, that restrictions on poll-watching violate their constitutional

rights has been repeatedly rejected. Numerous courts have held that there is no constitutionally

protected right to act as a poll watcher. See, e.g., Dailey v. Hands, No. CIV.A. 14-00423-KD-M

2015 WL 1293188, at *5 (S.D. Ala. Mar. 23, 2015) (“[P]oll watching is not a fundamental right


                                                -4-
          Case 2:20-cv-00966-NR Document 347 Filed 08/07/20 Page 6 of 8




protected by the First Amendment.”); Turner v. Cooper, 583 F. Supp. 1160, 1162 (N.D. Ill. 1983)

(“Plaintiffs have cited no authority . . . , nor have we found any, that supports the proposition that

[the plaintiff] had a first amendment right to act as a poll watcher.”); Cotz v. Mastroeni, 476 F.

Supp. 2d 332, 364 (S.D.N.Y. 2007); Harris v. Conradi, 675 F.2d 1212, 1216 n.10 (11th Cir. 1982);

Baer v. Meyer, 728 F.2d 471, 476 (10th Cir. 1984); Cotz v. Mastroeni, 476 F. Supp. 2d 332, 364

(S.D.N.Y. 2007). Yet Plaintiffs’ requested relief would require the Commonwealth to allow poll-

watching without restriction, amplifying the risk of voter intimidation and crowded polling places.

       As Cortés recognized, there is “a rational basis for Section 2687(b)’s requirement that poll

watchers be qualified electors in the county in which they work”: “The legislature’s decision to

allow county election officials to credential only poll watchers from their own county is rationally

related to the state’s interest in maintaining its county-run election system; each county election

official is tasked with managing credentials for a discrete part of the state’s population.” 218 F.

Supp. 3d at 409.

       Plaintiffs provide no plausible facts to counter the judicially-recognized rational basis for

Pennsylvania’s poll watcher residency requirements. Nor do they explain how ballot drop boxes,

or any of the other election procedures they challenge pose any additional risk of fraud that would

be detected or deterred by out-of-county poll watchers. Thus, Plaintiffs have failed to state a claim

for relief on Counts IV and V of the Complaint.

                                      III.    CONCLUSION

       For the reasons set forth above and in Intervenors’ opening brief, Plaintiffs’ Amended

Complaint should be dismissed with prejudice.




                                                -5-
        Case 2:20-cv-00966-NR Document 347 Filed 08/07/20 Page 7 of 8




Dated: August 7, 2020                          By: /s/ Uzoma Nkwonta
                                                    Marc E. Elias
Justin T. Romano                                    Uzoma N. Nkwonta
PA ID No. 307879                                    Courtney A. Elgart*
justin@arlawpitt.com                                PERKINS COIE LLP
Marco S. Attisano                                   700 Thirteenth Street, N.W., Suite 600
PA ID No. 316736                                    Washington, D.C. 20005-3960
marco@arlawpitt.com                                 Telephone: 202.654.6200
429 Fourth Avenue, Suite 1705                       Facsimile: 202.654.6211
Pittsburgh, PA 15219                                melias@perkinscoie.com
Phone: (412) 336-8622                               unkwonta@perkinscoie.com
Fax: (412) 336-8629

Adam C. Bonin, PA Bar No. 80929 (WD PA             Elise Edlin
admission pending)                                 Torryn Taylor Rodgers
The Law Office of Adam C. Bonin                    PERKINS COIE LLP
121 S. Broad St., Suite 400                        505 Howard Street, Suite 1000
Philadelphia, PA 19107                             San Francisco, CA 94105-3204
Phone: (267) 242-5014                              Telephone: 415.344.7000
Facsimile: (215) 827-5300                          Facsimile: 415.344.7050
Email: adam@boninlaw.com                           eedlin@perkinscoie.com
                                                   trodgers@perkinscoie.com

                                                   *Pro hac vice motion to be filed.

                                                   Attorneys for Intervenors




                                         -6-
         Case 2:20-cv-00966-NR Document 347 Filed 08/07/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I, Uzoma Nkwonta, hereby certify that on August 7th, 2020, I caused a true and correct

copy of the foregoing Intervenors’ Reply Brief in Support of their Motion to Dismiss Pursuant to

Fed. R. Civ. P. 12(b)(1) and 12(b)(6) to be served on all counsel of record listed on the docket via

the Court’s ECF system.



                                                                     /s/ Uzoma Nkwonta




                                               -7-
